 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM THOMAS COATS,                                 1:13-cv-02032-AWI-BAM (PC)

12                      Plaintiff,
                                                           ORDER REQUIRING DEFENDANTS TO
13          v.                                             RESPOND TO PLAINTIFF’S MOTION FOR
                                                           STAY
14   CHAUDHRI, et al,
                                                           (ECF No. 82)
15                      Defendants.
                                                           TWENTY-ONE (21) DAY DEADLINE
16

17

18          Plaintiff William Thomas Coats (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

20   against Defendants Fairchild, Gundran, Gladden, Nguyen, and Convalecer for deliberate

21   indifference to serious medical needs in violation of the Eighth Amendment.

22          On July 10, 2018, the Court granted Defendants’ motion for more definite statement and

23   directed Plaintiff to file a first amended complaint clarifying the allegations in the original

24   complaint regarding the Defendants. (ECF No. 78.) After no response was received, the Court

25   issued an order to show cause why this action should not be dismissed for Plaintiff’s failure to

26   comply with the Court’s order and for failure to prosecute. (ECF No. 81.)

27          On September 10, 2018, Plaintiff filed a response. (ECF No. 82.) Plaintiff states that on

28   August 7, 2018, he was placed on “suicide watch mental psych hold.” On August 13, 2018,

                                                       1
 1   Plaintiff was removed from Los Angeles County Prison (“LAC”) on a psychiatric hold and taken

 2   to the California Medical Facility in Vacaville, California, where Plaintiff remains housed. All of

 3   Plaintiff’s property, including his legal work, remains at LAC. Plaintiff states that he will be

 4   permitted access to his property when he is released from acute care to an extended care psych

 5   facility, but there is no set time for this to occur. Plaintiff states that he does not want his case to

 6   be dismissed with prejudice, but he does not know how to proceed. Plaintiff requests an

 7   extension of time of three to six months, if possible. (Id.)

 8           The Court construes Plaintiff’s response as a motion for a stay of this action, and finds it

 9   appropriate to obtain a response from Defendants regarding the motion. Accordingly, Defendants

10   shall file a response to Plaintiff’s motion, (ECF No. 82), within twenty-one (21) days from the

11   date of this order.

12
     IT IS SO ORDERED.
13

14       Dated:     October 2, 2018                              /s/ Barbara    A. McAuliffe             _
                                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
